DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/3/22 has been entered.
 
Status of Claims
Applicant’s amendment dated 11/3/22 has been entered. Claims 159 and 177 have been amended. Claims 1-158, 160, 162, 164, and 171 stand cancelled. Claim 181 has been newly added. Claims 159, 161, 163-170, and 172-181 are currently pending.
The rejection below has been updated to reflect the amendments to the claims.

Claim Objections
Claim 165 is objected to because of the following informalities:  the word ‘material’ appears to be missing after the phrase “less dense” in line 2, based on the phrase “less dense material” in claim 167.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 163 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 163 requires a “sockliner for a shoe, comprising the composite material according to claim 159.” It is unclear from this phrasing how the material of claim 159, which is explicitly recited to be on the bottom of a footwear, would be able to also be inside the shoe as a sockliner. These appear to be contradictory requirements of the limitations. For purposes of examination, a sockliner with the claimed features of claim 159, the limitation requiring the ‘bottom of the footwear’ will be considered to be met by a sockliner.
Further, Claim 163 requiring a sockliner to  have ‘a free end of the resilient elements face away from the footwear’, it is unclear how a sockliner that is within a footwear would be able to have resilient element(s) face away from the footwear. For purposes of examination, the claimed resilient elements present on a sockliner will be considered to read on the instant limitation requiring the resilient elements to face away from the footwear.
Claim 167 recites the limitation "less dense material" in line 2.  There is insufficient antecedent basis for this limitation in the claim. In the instant case, claim 167 depends from claim 165 which recites “enveloped by less dense.” For purposes of examination, “the less dense” of claim 165 and the “less dense material” of 167 will be considered synonymous.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 159, 161, 163, and 181 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Turner (US 2011/0247744).
Regarding claims 159, 163, and 181 Turner teaches a sockliner (“bottom of footwear”) (Turner fig 16F) with a first material (first expanse of material), which may be considered ‘on bottom of footwear’ as per the 112(b) rejection, above, which has embedded cushion (resilient) elements of pre-determined size (Turner, figs 13-14, 16-17) spaced apart from each other (Turner para 63; figs figs 13-14, 16-17). Turner further teaches the cushioning elements may be formed of various polymer foams, including polyurethanes, ethylvinylacetate, and the olefins polypropylene and polyethylene (Turner para 31), and may be bonded directly via thermobonding without use of adhesive (Turner para 28). As discussed in the 112(b) rejection, above, the claimed resilient elements present on sockliner of Turner will be considered to read on the instant limitation requiring the resilient elements to face away from the footwear. Finally, Turner teaches that the individual resilient elements may have differences in physical characteristics, such as change in size or shape (Turner fig 14E,F; para 56)
Regarding claim 161, Turner teaches a sockliner with cushioned regions as above for claim 159. Turner further teaches that individuals of the cushioned regions (resilient elements) may differ in physical characteristics, such as size or shape (Turner para 56; fig 14, all).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 159, 161, 165-170, 172, 173, 176, 177, 180, 181 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ryoo (WO 2007/126271).
Regarding claims 159, 161, 165, and 181 Ryoo teaches a sheet of material (item 12) bound to the bottom of a shoe (footwear) (item 10), which may be considered ‘resilient’ as the material is not explicitly brittle, and would need resilience to allow for the use of the ‘jump shoe’ to function as intended (Ryoo para 31). Ryoo further teaches that there are at least 2 of resilient members spaced from each other comprising a steel-spring core (dense core) (item 20) embedded within a softer resilient material, such as urethane foam (less dense material) (item 30) (Ryoo para 24, 27), which may be considered ‘directly contacting’ the sheet of material (item 12) as Ryoo does not explicitly require a separate attaching means, merely saying attaching means may be used (Ryoo para 29). Thus forming the claimed ‘composite material.’ Figures 1 and 2 of Ryoo illustrate that the resilient members have a ‘free end’ facing away from the sheet of material (item 12).
While Ryoo does not explicitly state the resilient members may have difference in physical characteristic, such as a variation in shape or size, Ryoo does teach that different resilient shapes may be utilized, such as trapezoid, invert trapezoid, and mid-fat pot (Ryoo para 26) and that the shapes may be selected to prevent interference with another resilient member. It would be obvious to one of ordinary skill in the art to utilize two or more shapes for the resilient members, such as trapezoid, invert trapezoid, and/or mid-fat pot to prevent interference with other resilient members.
Regarding claim 166, Ryoo teaches a composite material as above for claim 159. The innate material properties of the steel of the core and the urethane foam of the surrounding material means that the steel core would be expected to shrink less than the surrounding foam when exposed to heat.
Regarding claims 167-170, Ryoo teaches a composite material as above for claim 165. Ryoo further teaches in figures 3-6 that the resilient member may have many various shapes, including trapezoid and reversed trapezoid, smaller at top and bottom than middle, etc. (Ryoo para 26; figs 3-6). That is, there is a change in shape of the resilient member surrounding the rigid core at the point where the resilient member at or near the point of contact with the sheet of material (item 12) (Ryoo fig 1, 3-6). Further, these shapes may be considered a ‘rounding’ or ‘cutting’ of the resilient material at the point it meets the sheet of material. 
Regarding claims 172 and 173, Ryoo teaches a composite material as above for claim 169. As the core of each resilient element is steel, covered by foam, the portion of the element that may have shape changes is composed of material (less dense material, element “sought to be changed”) which changes shape or dimension more than the steel core (element “not sought to be changed”) when exposed to heat or pressure (Ryoo para 25, 28).
Regarding claim 176, Ryoo teaches a composite material as above for claim 159. Ryoo further teaches that the resilient elements are spaced apart from each other such that there is a gap between elements (Ryoo fig 2; items 30).
Regarding claim 177, Ryoo teaches a sheet of material (item 12) bound to the bottom of a shoe (footwear) (item 10), which may be considered ‘resilient’ as the material is not explicitly brittle, and would need resilience to allow for the use of the ‘jump shoe’ to function as intended (Ryoo para 31). Ryoo further teaches that there are at least 2 of resilient members spaced from each other comprising a steel-spring core (dense core) (item 20) embedded within a softer resilient material, such as urethane foam (less dense material) (item 30) (Ryoo para 24, 27), which may be considered ‘directly contacting’ the sheet of material (item 12) as Ryoo does not explicitly require a separate attaching means, merely saying attaching means may be used (Ryoo para 29). Thus forming the claimed ‘composite material’. Ryoo further teaches embodiments where the first end of the of the resilient element which connects to sheet of material has a maximum diameter smaller than the maximum diameter of middle of the resilient element, e.g. upright trapezoid or “mid-fat pot” (Ryoo para 26; figs 1-4, 6).
While Ryoo does not explicitly state the resilient members may have difference in physical characteristic, such as a variation in shape or size, Ryoo does teach that different resilient shapes may be utilized, such as trapezoid, invert trapezoid, and mid-fat pot (Ryoo para 26) and that the shapes may be selected to prevent interference with another resilient member. It would be obvious to one of ordinary skill in the art to utilize two or more shapes for the resilient members, such as trapezoid, invert trapezoid, and/or mid-fat pot to prevent interference with other resilient members.
Regarding claim 180, Ryoo teaches a composite material as above for claim 159. Ryoo further teaches that the resilient elements are spaced apart from each other such that there is a gap between elements (Ryoo fig 2; items 30).

Claims 174, 175, 178, and 179 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ryoo as applied to claims 173 and 177, above; as evidenced by Yang et al. (Thermal expansion of polyurethane foam at low temperature, attached).
Regarding claims 174  and 175, Ryoo teaches a composite material as above for claim 173.  The dimensional change would be expected to overlap with the claimed range of from 0.1-99% on an axis perpendicular to a source of heat or pressure as these are the same materials with the same relative densities as claimed, and further because this range is so broad as to encompass virtually no alteration in shape to a large change in shape. It would further be expected to overlap with the somewhat narrower range of 0.1-40% steel has a much smaller thermal expansion than urethane foam, as evidenced by See Yang et al. §5.1, meaning that the foam would react to applied heat more.
Further, one of ordinary skill in the art would have considered the invention to have been obvious because the change in shape taught by Ryoo as evidenced by Yang et al. overlaps with the instantly claimed change in shape and therefore is considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05.
Regarding claims 178 and 179, Ryoo teaches a composite material as above for claim 177. While Ryoo does not explicitly teach that the dimensional changes, the figures illustrate anywhere from a change of 0% (e.g. fig 5, straight/even) to about half the maximum width (figs 4 and 6). Therefore, one of ordinary skill in the art would have considered the invention to have been obvious because the % change in shape taught by Ryoo overlaps with the instantly claimed % change in shape and therefore is considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05.

Response to Arguments
Applicant's arguments filed 11/3/22 have been fully considered but they are not persuasive.
Applicant argues that the amendments to the claims obviate the prior 112(b), 102(b) and 103 rejections. The Examiner disagrees as set forth in the rejection above.
Additionally, claim 163 was not amended, and as such, its 112(b) rejection has been maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B FIGG whose telephone number is (571)272-9882.  The examiner can normally be reached on M-Th 9a-6p Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.B.F/Examiner, Art Unit 1781                                                                                                                                                                                                        12/15/22
/ALICIA J SAWDON/Primary Examiner, Art Unit 1781